4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
On page 10 of the arguments Applicant argues that the prior art fails to teach “translation of the first speech signal based on first information related to the second user receiving translated results in the second language”. 
Examiner does not concur. This claim limitation is interpreted as: the translation of speech based on information from a second user (inherently receiving translated results in the second language) i.e. translating with respect to a second user’s settings or data.
Lord in 0030 expressly teaches this via ASR: “the AEFS 100 may translate the text in the first language into a message in a second language, using machine translation techniques.” And “Speech recognition and/or machine translation may be modified, enhanced, and/or otherwise adapted based on the speaker-related information.  For example, a speech recognizer may use speech or language models tailored to the speaker's gender, accent/dialect (e.g., determined based on country/region of origin)”… In other words, without “information related to the second so that a multi-lingual voice conference may be conducted even between participants who do not understand all of the languages being spoken.  Translating utterances may initially include determining speaker-related information by automatically determining the language that is being used by a current speaker.”

On page 11-12 of the arguments Applicant argues the interpretation of degree of summarization or omission, specifically that the prior art fails to teach a “first translation level” and “a second translation level different from the first translation level” with respect to  as claimed. 
Examiner does not concur and will recommend amendments to overcome prior art following rebuttal. 
Firstly, the argued limitations demonstrate the basis as merely an OR statement, with no weight necessary for summarization per se, therefore omission can be the target interpretation solely for purposes of prior art. Additionally the usage of “degree” as well as “level” as precisely claimed does not provide any interpretation outside of general levels/scores/weights/values etc. In other words the degree is demonstrating how much omission took place. This is observed visually in Chino fig. 9 and 16 i.e. the number of words omitted upon translation. Particularly nth number of translation “levels” with varying omissions upon translation. Nothing in the claims suggests broadest reasonable interpretation outside of such a scope. 
both summarization and omission in a complex manner as supported by the present invention specification 0196 and fig. 11 which shows that omission and summarization have a directional correlation proportional to one another without being in the scope of confidence or probabilistic prediction per se e.g. when the degree of omission is increased, the level of summarization of translation increases. On the other hand, when the degree of omission is decreased, the level of summarization of translation decreases. Such an interpretation cannot be pulled into the claims without amendment particularly given the similarity of present invention fig. 10b with prior art Chino fig. 9. Therefore amending to show such a correlation between summarization and omission as supported in the present invention specification would appear to overcome Chino, wherein Chino simply outputs the results with omission and generic summarization inherently without any correlation to omission. At best it appears that Chino produces a level of omission without a level of summarization since the two are not dependent on one another. In other words, Chino can have an increased summarization while have a decreased omission e.g. less words can be a poor summarization or a good summarization without any basis.


	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al.US 20130144619 A1 (hereinafter Lord) in view of Seligman et al. US 9552354 B1 (hereinafter Seligman) and further in view of Chino; Tetsuro et al. US 8954333 B2 (hereinafter Chino).
Re claims 1, 10, and 20, Lord teaches 
1. A method of translating a first speech signal in a first language of a first user into a second speech signal in a second language of a second user, the method comprising: (translation 0044 and 0030-0031)
receiving the first speech signal in the first language that is spoken by the first user; (expressly a first language spoken by a first user… translation between multiple speakers 0044 and 0030-0031)
… based on first information related to the second user receiving translated results in a second language (Element 100 AEFS obtains all the user information as a means to determine which translation to implement between two users, as in 0029 information about all users is determined e.g. context, history, GPS, determined language spoken, etc. which is used to provide the proper translation to the receiving user based on the receiving user information, in other words if user A speaks English and also confirms with GPS, the system determines that any language spoken by users B and C received by A will therefore be translated into English and subsequently synthesized into audio thereof, as in fig. 1a with 0030-0031, the translation will be delivered based on the receiving users language central to element 100 AEFS... information and models “by or about” other users as in 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)
translating the first speech signal in the first language into the second speech signal in the second language according to the translation level, wherein the translating comprises (translation level as in matching the language or translating as in 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)
outputting the second speech signal that summarizes or omits the at least one word included in the first speech signal as the translation of the first speech signal in the first language into the second speech signal of the second language.  (outputting results of translation between multiple speakers to respective speaker 0044 and 0030-0031)

However, Lord fails to teach
(Seligman synonym settings to omit or add words, with multiple candidates for selection, fig. 4c-4e with col 15 line 27 to col 16 line 14)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lord to incorporate the above claim limitations as taught by Seligman to allow for efficiency and accuracy improvement for translation at the first or second user side wherein the system can suggest candidates with synonymous meanings to be ranked for selection thereby alleviating visible errors displayed if a user chooses to intervene.

However, the combination fails to teach
determining a translation level, which indicates a degree of summarization or omission of at least one word included in the first speech signal, (Chino a degree of summarization or removal per se, as in varying types of pre-translation candidates ranked where a rank order is a level col 12 line 63 to col 13 line 2 with fig. 13 and 16 with corresponding citations as well as parallel examples in English thereof)
 in response to the translation level being a first translation level, summarizing or omitting a first number of words included in the first speech signal in the translation into the second language; (Chino note Output A as compared to Output E and Output G with additions and 
in response to the translation level being a second translation level different from the first translation level, summarizing or omitting a second number of words, which is different from the first number of words, included in the first speech signal in the translation into the second language; (Chino note Output A as compared to Output E and Output G with additions and omissions compared to the initial candidate, the selected output is then translated creating a permutation options, based on a degree of summarization or removal per se, as in varying types of pre-translation candidates ranked where a rank order is a level col 12 line 63 to col 13 line 2 with fig. 13 and 16 with corresponding citations as well as parallel examples in English thereof)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lord in view of Seligman to incorporate the above claim limitations as taught by Chino to allow for varying forms of translations with 


Re claims 2 and 11, Lord teaches 
2. The method of claim 1, wherein the first information comprises information indicating a level of understanding of the first language by the second user.  (level of understanding pertains to the settings per user such as what they can understand and if translation is needed e.g. as in matching the language or translating as in 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claims 3 and 12, Lord teaches 
3. The method of claim 2, wherein the determining comprises determining the translation level based on first information comprises information about at least one of age, gender, education, occupation, nationality, and language proficiency test score of the second (Element 100 AEFS obtains all the user information as a means to determine which translation to implement between two users… accent, gender, prior communications, etc. 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)
However, Lord fails to teach
determining a translation level (Seligman synonym settings to omit or add words, with multiple candidates for selection, fig. 4c-4e with col 15 line 27 to col 16 line 14)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lord to incorporate the above claim limitations as taught by Seligman to allow for efficiency and accuracy improvement for translation at the first or second user side wherein the system can suggest candidates with synonymous meanings to be ranked for selection thereby alleviating visible errors displayed if a user chooses to intervene.


Re claims 5 and 14, Lord fails to teach 
5. The method of claim 1, wherein the determining comprises:  
63setting a plurality of translation levels distinguished according to degrees of summarization or omission for translating the first speech signal; and selecting the first translation level from among the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lord in view of Seligman to incorporate the above claim limitations as taught by Chino to allow for varying forms of translations with the same underlying meaning but with altered context, which increases flexibility of user intent when translating their input, particularly in languages which do not have a one-for-one meaning or appear idiomatic or grammatical unsound upon translation or unnatural sounding.


Re claims 6 and 15, Lord teaches 
6. The method of claim 1, wherein the first information comprises: at least one of a history of previous translations, personal information of the second user, information about an environment in which translation (history, information 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claims 7 and 16, Lord teaches 
7. The method of claim 1, wherein the translating comprises determining the first translation level based on utterance characteristics of the first user.  (accent for instance 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claims 8 and 17, Lord teaches 
8. The method of claim 1, wherein the first information comprises a translation history related to the second user, and the method further comprises: 
learning the translation history related to the second user; and (“by or about” the second user, machine adapting based on history/prior communicaitons 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)
(updating=adapting in the context of Lord, machine adapting based on history/prior communicaitons 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claim 9, Lord teaches 
9. The method of claim 1, wherein the outputting comprises transmitting the second speech signal in the second language to an external electronic device of the second user through a communication network. (earphone or speaker of second user 0031, server 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claim 18, Lord teaches 
18. The electronic device of claim 10, wherein the processor is further configured to generate a speech-synthesized translated result through speech synthesis on a translated result in the second language, and the output unit comprises at least one of a display for displaying a user interface screen including text data translated into the second (in a conference environment, translating, displaying, and synthesizing speech translated 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)


Re claim 19, Lord teaches 
19. The electronic device of claim 10, further comprising a communicator configured to perform data transmission and reception between the electronic device and an external electronic device under the control of the processor, wherein the communicator is further configured to transmit the second speech signal in the second language to the external electronic device. (where users are in different locations, transmission/reception in a conference environment, translating, displaying, and synthesizing speech translated 0030-0031 and 0044 with 0238-0242, 0267, and 0170, 0257)



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chao-Suren; Chi-Chuen et al.	US 20110134910 A1	
	User to user translation STT and TTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov